DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the prior art rejections of claims 1-14
The examiner does not agree that the amendment makes claims 1-14 allowable, rather the amendments overcome the current prior art rejection (see Examiner interview summary record).
Applicant’s arguments, see Remarks, filed April 29th 2022, with respect to the rejection(s) of claim(s) 1-14 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Overgaard in view of Cao.
In regards to the prior art rejections of claims 15-26.
The applicant produces several arguments
First, Santoro does not teach that the gears 11, 12 in Fig. 3 (asserted by the Office Action to be forward and reverse drive gears) can or should be coupled to a common gear or other output, such as a lock drive as required in claim 15.
Second, the asserted reason why one of ordinary skill would have employed the gears 11, 12 from Santoro in Overgaard - to more easily adjust the clutch's gear ratio - is a solution to a problem that does not exist in Overgaard.
Third, it is unclear that the Santoro gears 11, 12 could be successfully incorporated into the Overgaard lock.
In response to argument “a” the examiner would like to respectfully point out in page 1 lines 36-41 of Santoro, Santoro explains that “the device according to the invention is quite wide” and that the device is useful in “wherein it is required to change at will the both the direction of any member and the gear wheel utilizing the movement”. It stands to reason that a gear would not be excluded from a device the Santoro’s transmission would be used on nor would it be beyond one of ordinary skill in the art to incorporate and find obvious.
 In response to applicant’s argument “b” that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the addition of forward and reverse drive gears would allow a greater variety of gear ratios since Overgaard would no longer be constrained to only using variations in the driving gear and clutch gear to increase speed or torque. Additionally, this argument doesn’t address “substitution of one known element for another to achieve predictable results” (See MPEP 2141 III. (B)).
In response to applicant's argument “c”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).




Claim Rejections - 35 USC § 103
Claim(s) 1-3, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard WO 2017114534 A1 (hereinafter Overgaard) in view of Cao CN 106703532 A (hereinafter Cao).
In regards to claim 1, Overgaard teaches a door lock (fig 2) comprising: a body adapted to be mounted to a door (fig 2); a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract); a thumb turn (14) movably mounted to the body and adapted for manual movement between at least two positions (page 9 lines 11-19), the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (See fig 3a, page 9 lines 11-19); a drive motor (39) mounted to the body (See fig 6b);  a clutch gear (22) mechanically arranged couple or uncouple the drive motor from the lock drive based on movement of the drive motor (See fig 3a-3c, page 9 line 26 – page 10 line 12). 
However, Overgaard does not teach the clutch gear is mechanically arranged to move within a curved slot of the body.
Cao teaches a similar clutch mechanism wherein a clutch gear (13) follows along a curved slot in the body (fig 6) in order to prevent failure caused by an over rotation of swing arm.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have incorporated the teaching of a guiding slot in Overgaard in order to prevent failure due to over rotation.
In regards to claim 2, Overgaard in view of Cao teaches the door lock of claim 1, wherein Overgaard further teaches the clutch gear has a pivot axis (24) movably mounted to the body (Fig 3a-3c) such that the clutch gear can move relative to the body along a two dimensional pathway (See fig 3a-3c).  
In regards to claim 3, Overgaard in view of Cao teaches the door lock of claim 2, wherein Overgaard teaches the clutch gear is mounted to the body to be rotatable about the pivot axis and the two dimensional pathway is arranged in a plane that is perpendicular to the pivot axis (See fig 3a-3c).  
In regards to claim 10, Overgaard in view of Cao teaches the door lock of claim 1, wherein Overgaard teaches further comprising a transmission (19,20 and 21) coupled between the drive motor and the clutch gear (See fig 3a).  
In regards to claim 14, Overgaard in view of Cao teaches the door lock of claim 1, wherein Overgaard further teaches the clutch gear is mounted to the body for rotation around a pivot axis  (24) of the clutch gear and for movement relative to the body between an engagement position  (fig 3a) in which the clutch gear is coupled with the lock drive to move the lock drive (See fig 3a) and a disengagement position (fig 3b) in which the clutch gear is not coupled with the lock drive (See fig 3b).  
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard in view of Cao as applied to claims 1-3, 10 and 14 above, and further in view of Santoro GB 2016645 A (hereinafter Santoro).
In regards to claim 4, Overgaard in view of Cao teaches the door lock of claim 2.
However Overgaard in view of Cao does not teach further comprising a forward drive gear and a reverse drive gear that are mounted to the body and coupled to the lock drive, the forward drive gear, reverse drive gear and the two dimensional pathway being arranged such that the clutch gear engages with the forward drive gear when the pivot axis is located at a first area of the two- dimensional pathway and the clutch gear engages with the reverse drive gear when the pivot axis is located at a second area of the two-dimensional pathway. 
Santoro teaches a similar clutch mechanism with forward and reverse drive gears (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s known clutch mechanism with Santoro’s known clutch mechanism in order to obtain the predictable result of a clutch that can engage, disengage and reverse a drive member (See MPEP 2141 III. (B)). Choosing Santoro’s clutch to more easily adjust the clutch’s gear ratio.
In regards to claim 5, Overgaard as modified teaches the door lock of claim 4, wherein rotation of the drive motor in a forward direction moves the clutch gear toward the first area of the two-dimensional pathway (See fig 1 of Santoro), and rotation of the drive motor in a reverse direction moves the clutch gear toward the second area of the two- dimensional pathway (See fig 2 of Santoro).  
In regards to claim 6, Overgaard as modified teaches the door lock of claim 4, wherein the pivot axis of the clutch gear is positionable between the first and second areas such that the clutch gear is disengaged from both the forward drive gear and the reverse drive gear and such that the drive motor is disengaged from the lock drive (See fig 3 of Santoro).  
In regards to claim 7, Overgaard as modified teaches the door lock of claim 6, wherein the lock drive includes a drive wheel (Overgaard 18) mounted to the body that is coupled to both the forward and reverse drive gears such that movement of the forward drive gear or the reverse drive gear rotates the drive wheel (as modified this would be the case as in both arts there are forward and reverse transmissions).  
In regards to claim 8, Overgaard as modified teaches the door lock of claim 7, wherein the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (abstract, page 9 lines 11-19 of Overgaard).  
In regards to claim 9, Overgaard as modified teaches the door lock of claim 8, wherein the lock drive includes a lock tailpiece coupled to the drive wheel (Overgaard’s fig 1, the part of the spindle 7 that sticks out of the door frame). 
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard in view of Cao as applied to claims 1-3, 10 and 14 above, and further in view of Young KR 20160107789 A (hereinafter Young).
In regards to claim 11, Overgaard in view of Cao teaches the door lock of claim 10, wherein Overgaard teaches the transmission includes a pair of gears including a first gear (19) mounted to a drive shaft of the drive motor (See figs 6a-6b), and a second gear (20) mounted to the body (See fig 3a).  
However, Overgaard in view of Cao does not teach the gears being bevel gears. 
Young teaches a similar mechanical lock with bevel gears (See fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have used bevel gears in order to adjust the mounting of Overgaard’s motor, to allow for less axial space taken by the locking device.
In regards to claim 12, Overgaard as modified teaches the door lock of claim 11, wherein the transmission includes one or more gears coupled to the second bevel gear (Overgaard’s 21, see fig 3a) and coupled to the clutch gear (Since as modified Overgaard’s second bevel gear is 20, also see fig 3a).  
In regards to claim 13, Overgaard as modified teaches the door lock of claim 12, wherein the clutch gear (Overgaard’s 22) is mounted to the body for rotation around a pivot axis (Overgaard’s 24) of the clutch gear and for movement of the clutch gear in a plane perpendicular to the pivot axis relative to the body (See Overgaard’s fig 3a-3c).  
Claim(s) 15-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard in view of Santoro GB 2016645 A (hereinafter Santoro).
In regards to claim 15, Overgaard teaches a door lock comprising: a body (fig 2) adapted to be mounted to a door (See fig 1); a lock drive (7) movably mounted to the body and adapted to move a lock mechanism between locked and unlocked positions (abstract);  a thumb turn (14) movably mounted to the body and adapted for manual movement between at least two positions, the thumb turn being coupled to the lock drive such that movement of the thumb turn moves the lock drive (See fig 3a, page 9 lines 11-19); a drive motor (39) mounted to the body (See fig 6b); a clutch (22, 23, 25) mechanically arranged between the drive motor and the lock drive (See fig 6a), the clutch having a clutch gear (22) that is movable relative to the body to selectively couple and uncouple the drive motor (See fig 3a-3c). 
However, Overgaard does not teach a forward drive gear and a reverse drive gear that are both coupled to the lock drive and a clutch gear (22) that is movable relative to the body to selectively couple and uncouple the drive motor the forward drive gear and the reverse drive gear.
Santoro teaches a similar clutch mechanism with forward and reverse drive gears (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have replaced Overgaard’s known clutch mechanism with Santoro’s known clutch mechanism in order to obtain the predictable result of a clutch that can engage, disengage and reverse a drive member (See MPEP 2141 III. (B)). Choosing Santoro’s clutch to more easily adjust the clutch’s gear ratio.
In regards to claim 16, Overgaard in view of Santoro teaches the door lock of claim 15, wherein the clutch gear is movable between a first engaged position (Overgaard fig 3a), in which the clutch gear is engaged with the forward drive gear (Santoro fig 1) a second engaged position in which the clutch gear is engaged with the reverse drive gear, and a disengaged position (Overgaard fig 3b), in which the clutch gear is disengaged from the forward and reverse drive gear (Overgaard abstract and Santoro fig 3).
In regards to claim 17, Overgaard in view of Santoro teaches the door lock of claim 16, wherein Overgaard teaches the clutch gear has a pivot axis (24) movably mounted to the body such that the clutch gear can move relative to the body along a two dimensional pathway between the engaged and disengaged positions (See fig 3a-3c).   
In regards to claim 18, Overgaard in view of Santoro teaches the door lock of claim 17, wherein the first engaged position is a forward engaged position such that rotation of the forward drive gear rotates the lock drive in a forward direction, and the second engaged position is a rearward engaged position such that rotation of the reverse drive gear rotates the lock drive in a reverse direction (See Overgaard figs 3a-3c and Santoro figs 1-3).
In regards to claim 19, Overgaard as modified teaches the door lock of claim 18, wherein the disengaged position (Santoro’s fig 3) is located between the forward engaged position and the rearward engaged position (See Santoro’s figs 1-3 as well as Overgaard’s fig 3a-3c).  
In regards to claim 20, Overgaard as modified teaches the door lock of claim 19, wherein rotation of the drive motor in a forward direction moves the clutch gear along the two dimensional pathway toward the forward engaged position (Santoro’s fig 1), and rotation of the drive motor in a reverse direction moves the clutch gear along the two dimensional pathway toward the rearward engaged position (Santoro’s fig 2).
In regards to claim 21, Overgaard in view of Santoro teaches the door lock of claim 25, wherein Santoro teaches the drive motor is adapted to move the clutch gear to the disengaged position (page 4 line 25 – page 5 line 10).  
In regards to claim 22, Overgaard in view of Santoro teaches the door lock of claim 15, Wherein Overgaard teaches further comprising a transmission (19-21) coupled between the drive motor and the clutch gear (see fig 3a).  
In regards to claim 24, Overgaard in view of Santoro teaches the door lock of claim 15, wherein the lock drive includes a drive wheel (Overgaard 18) mounted to the body that is coupled to the forward and reverse drive gears (see Santoro fig 3, also see Santoro page 1 lines 36-41 “direction of any member”).  
In regards to claim 25, Overgaard in view of Santoro teaches the door lock of claim 24, wherein Overgaard teaches the thumb turn is coupled for movement with the drive wheel such that movement of the thumb turn moves the drive wheel, and movement of the drive wheel moves the thumb turn (abstract, page 9 lines 11-19).
In regards to claim 26, Overgaard in view of Santoro teaches the door lock of claim 25, wherein Overgaard teaches the lock drive includes a lock tailpiece coupled to the drive wheel (end of spindle sticking out of door in fig 1).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overgaard in view of Santoro as applied to claims 15-22 and 24-26 above, and further in view of Young.
In regards to claim 23, Overgaard teaches the door lock of claim 22, wherein the transmission includes a pair of gears including a first gear (19) mounted to a drive shaft (See fig 6a and 6b) of the drive motor, and a second gear (20) mounted to the body (See fig 3a).  
However, Overgaard does not teach the gears being bevel gears. 
Young teaches a similar mechanical lock with bevel gears (See fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have used bevel gears in order to adjust the mounting of Overgaard’s motor, to allow for less axial space taken by the locking device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laybourn US 3528309 A – teaches a similar clutch mechanism driving a single shaft.
Furusaki JP H07197708 A teaches a clutch mechanism between two gears.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675